Citation Nr: 1107346	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-03 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than September 9, 2003, 
for the grant of service connection for diabetes mellitus with 
mild, non-proliferative diabetic retinopathy and cataract, 
associated with herbicide exposure.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to September 
1966, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  In 
that decision, the RO granted entitlement to service connection 
for diabetes mellitus with mild, non-proliferative diabetic 
retinopathy and cataract, associated with herbicide exposure 
(hereinafter "service connection for diabetes") and assigned a 
100 percent rating, effective September 9, 2003.  The Veteran 
timely appealed the effective date assigned.

The Veteran requested a Travel Board hearing and one was 
scheduled, but he failed to appear without showing good cause for 
doing so.  The Veteran's hearing request will therefore be 
considered withdrawn.  38 C.F.R. § 20.704(d) (2010).


FINDING OF FACT

The Veteran's claim for entitlement to service connection for 
diabetes was received by the RO on September 9, 2004; although he 
filed an informal claim on July 22, 2002, no formal claim was 
received within one year of the RO's August 2002 letter that 
provided the Veteran with a claim form.


CONCLUSION OF LAW

The appropriate effective date for the grant of service 
connection for diabetes is September 9, 2003, one year prior to 
the date of claim. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

As noted above, this earlier effective date claim arises from the 
Veteran's disagreement with the effective date assigned in 
connection with the grant of service connection for diabetes.  
The courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been granted 
and there is disagreement as to "downstream" questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 
8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of 
the VCAA's notice provisions with regard to this earlier 
effective date claim is therefore unnecessary.

Unless specifically provided otherwise, the effective date of an 
award of disability compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
2002).  The effective date of an award of disability compensation 
to a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year from 
such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) 
(West 2002).

The Veteran does not claim, and the evidence does not reflect, 
that he filed his claim for service connection for diabetes 
within a year of separation from service.  Therefore, the 
effective date of the grant of service connection for diabetes 
would generally be the September 9, 2004 date of his claim for 
service connection for diabetes.  One exception to this general 
rule, however, is that when compensation is awarded pursuant to a 
liberalizing VA law or administrative issue, an effective date 
earlier than the date of an application to reopen a previously 
denied claim may be warranted, but may not be prior to the 
effective date of the administrative issue or more than a year 
prior to the date of claim.  38 U.S.C.A. §  5110(g); 38 C.F.R. § 
3.114(a).

The grant of service connection for diabetes in this case was 
based on the liberalizing VA regulation that added diabetes to 
the list of diseases presumed service connected in veterans who 
served in Vietnam, effective July 9, 2001.  See 66 Fed. Reg. 
23166-01 (May 8, 2001) (amending 38 C.F.R. § 3.309(e)).  The 
Veteran has been diagnosed with diabetes and served in Vietnam.  
In this situation, the effective date of the grant of service 
connection when the claim is reviewed at the request of the 
claimant more than one year after the VA administrative issue, 
benefits may be authorized for a period of one year prior to the 
date of receipt of the request.  38 C.F.R. § 3.114(a)(3).  This 
regulation was the basis for the RO's assignment of September 9, 
2003 for the grant of service connection for diabetes, based on 
the following facts.

A computer generated document indicates that an inquiry letter 
was received during VA outreach on September 9, 2004.  This was 
followed by a formal claim for service connection for diabetes 
received on January 13, 2005.  When VA receives an informal claim 
prior to a formal claim being filed, it will forward a formal 
claim form to the claimant and, if received within one year, it 
will be considered filed as of the date of receipt of the 
informal claim. 38 C.F.R. § 3.155(a).  Thus, the RO used the 
September 9, 2004 date of the informal claim as the date of 
claim, and assigned an effective date of September 9, 2003, one 
year prior to the date of this claim, because the Veteran had 
been diagnosed with diabetes prior to the July 9, 2001 effective 
date of the liberalizing VA administrative issue and he filed his 
claim more than a year after this date.

The Veteran challenges the assigned effective date based on a 
July 22, 2002 letter that the Veteran sent to the RO.  In that 
letter, he indicated that he had been in the Marines, that he did 
not know what VA "does for ex military in position similar to 
that of mine," and enclosed his VA certificate of eligibility 
for loan guaranty benefits card number for purposes of 
establishing his identity, applying for a loan, and "any 
assistance I may be eligible for."  He described his current 
situation as including diabetes.  In response, the RO sent an 
August 2002 letter indicating that, if the Veteran was suffering 
from a disability that was incurred in or aggravated by service, 
he could be eligible for service connected disability 
compensation and that, if he believed that he qualified, he 
should complete the enclosed claim form and furnish a copy of his 
discharge certificate.  There is no completed formal claim form 
or other response from the Veteran in the claims file.  

A specific claim in the form prescribed by the Secretary of the 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more benefits 
under the laws administered by VA may be considered an informal 
claim. Such an informal claim must identify the benefit sought.

As noted, when VA receives an informal claim prior to a formal 
claim being filed, it will forward a formal claim form to the 
claimant and, if received within one year, it will be considered 
filed as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  In this case, had the Veteran filed a formal claim 
within a year of the RO's August 2002 letter, he would have been 
entitled to an earlier effective date based on his July 2002 
informal claim because he identified the benefit sought (service 
connection for diabetes).  However, as noted, the formal claim is 
not in the claims file.  The Veteran contends that he sent a 
formal claim in response to the RO's August 2002 letter and the 
RO lost it.  The Board is aware that the RO did not have a copy 
of the Veteran's July 2002 letter and its August 2002 response in 
the claims file, and that they were provided by the Veteran.  
However, the loss of these two letters by the RO does not 
establish that the RO also lost the Veteran's formal claim.

The Veteran has been in receipt of Chapter 34 education benefits 
for many years.  In his January 2005 formal claim, the Veteran 
indicated in response to question 2a that he had previously filed 
a claim with VA, but left blank the response to question 2b, 
which asked whether he filed a claim for compensation or pension.  
Had the Veteran in fact previously filed a claim for 
compensation, it would be expected that he would have so 
indicated in response to this question.  Moreover, there is a 
presumption of regularity with regard to processes and procedures 
throughout the VA administrative process.  See Marsh v. 
Nicholson, 19 Vet. App. 381, 386-87 (2005) (RO's issuance of 
SOC); Crain v. Principi, 17 Vet. App. 182, 186 (2003) (RO's 
mailing of an SOC to a veteran); Redding v. West, 13 Vet. App. 
512, 515 (2000) (whether RO received the veteran's power of 
attorney); Baldwin v. West, 13 Vet. App. 1, 5-6 (1999) (whether 
RO examined and considered service medical records); Schoolman v. 
West, 12 Vet. App. 307, 310 (1999) (whether RO sent to claimant 
the application form for dependency and indemnity compensation); 
Mindenhall v. Brown, 7 Vet.App. 271, 274 (1994) (RO's mailing of 
a VA decision to a veteran).  The presumption of regularity is 
not absolute and may be rebutted by the submission of "clear 
evidence to the contrary."  Warfield v. Gober, 10 Vet. App. 483, 
486 (1997) (quoting Rosler v. Derwinski, 1 Vet. App. 241, 242 
(1991)).

In this case, the Board finds that the presumption of regularity 
has not been rebutted with regard to the RO's lack of receipt of 
a formal claims form following its August 2002 letter to the 
Veteran.  While the Veteran rebutted the presumption with regard 
to his July 2002 letter and the RO's August 2002 response by 
producing those letters, he has not done so with regard to the 
formal claim in response to the RO's August 2002 letter.  
Consequently, as the claims file does not contain a copy of a 
formal claim or other document in response to the RO's August 
2002 letter, the Veteran did not complete the claims process 
envisioned by 38 C.F.R. § 3.155(a) by filing a formal claim 
within a year of his July 2002 informal claim.

Thus, the Veteran's first claim for service connection for 
diabetes was filed on September 9, 2004, warranting the current 
effective date of September 9, 2003.  The Veteran's claim for an 
effective date earlier than September 9, 2003 for the grant of 
service connection for diabetes must therefore be denied. 


ORDER

Entitlement to an effective date earlier than September 9, 2003, 
for the grant of service connection for diabetes mellitus with 
mild, non-proliferative diabetic retinopathy and cataract, 
associated with herbicide exposure, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


